J-S14009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD BONE                               :
                                               :
                       Appellant               :   No. 986 WDA 2021

               Appeal from the PCRA Order Entered July 20, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0002091-2013


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED: AUGUST 12, 2022

        Richard Bone appeals the denial of his Post Conviction Relief Act

(“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. He alleges that the PCRA

court erred by concluding that his PCRA petition was untimely and granting

counsel’s motion to withdraw. We affirm.

        In August 2013, a jury found Bone guilty of multiple sex offenses and

other related crimes against his girlfriend’s minor child. The trial court

sentenced him to an aggregate term of 10 to 20 years’ incarceration on

November 26, 2013. Bone filed a post-sentence motion, which the trial court

denied on December 6, 2013. Bone did not file a direct appeal.

        Bone filed the instant pro se PCRA petition on December 17, 2020. Bone

alleged that his case involved a constitutional violation and ineffective

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S14009-22



assistance of counsel. Bone listed his issues as Issue I to Issue IV. Under Issue

I, Bone identified 10 witnesses that he believed counsel should have called to

testify at trial. These witnesses included, among other people, his mother, his

brother, his ex-wife, and his former employer. See Pro Se PCRA Petition, at

3-5. He alleged that counsel knew of these witnesses before trial but failed to

call them. Id. at 5. For Issue II, Bone claimed that the trial court failed to

appoint the public defender to represent him after his trial counsel asked to

withdraw upon filing his post-sentence motion. Id. at 5.

      For Issues III and IV, Bone alleged that trial counsel gave him erroneous

advice regarding his right to testify and that the court should have considered

subsequent filings after he was sentenced as PCRA petitions. Id. at 6. Bone

did not address the timeliness of the petition.

      The court appointed counsel who filed an amended petition on April 1,

2021. Counsel requested that the court reinstate Bone’s direct appeal rights

nunc pro tunc. See Amended Petition for Post Conviction Collateral Relief, filed

4/1/21, at ¶ 18. The amended petition did not address timeliness and did not

address any of the claims Bone raised in his pro se petition. The

Commonwealth filed a response to the amended petition arguing the petition

was untimely and that Bone failed to plead any time-bar exception.

      The PCRA court issued notice of its intent to dismiss the petition without

a hearing under Pennsylvania Rule of Criminal Procedure 907, on June 23,

2021. See Pa.R.Crim.P. 907(1). Defense counsel did not file a response to the

notice. The court denied Bone’s PCRA petition as untimely, on July 20, 2021.

                                      -2-
J-S14009-22



       Approximately two and a half weeks later, on August 6, 2021, PCRA

counsel filed a Turner/Finley letter and motion to withdraw as counsel.1

Counsel stated that he had recently received the sentencing transcripts and

upon review believed that Bone had no issues of arguable merit. Counsel also

stated that the petition was patently untimely and that no time-bar exception

applied. Under a section labeled “Issues Defendant Wishes to Have Reviewed,”

counsel listed the following issues:

          -   Newly discovered evidence

          -   Miscarriage of justice for failure to appoint public
              defender

          -   Ineffective assistance of counsel

          -   Motions filed after the sentence was imposed should have
              been considered a PCRA petition[.]

          -   Upon receiving the sentencing transcripts on August 5,
              2021, the arguments contained [in] amended petition
              are no longer viable[.]

Turner/Finley Letter, at 5-8 (unpaginated).

       Under each issue, counsel set forth a statement of the relevant law and

a short paragraph explaining his conclusion that the issue was meritless.

Counsel also asked the court to permit him to withdraw and that the court

give notice of intent to dismiss pursuant to Rule 907.

       The trial court granted counsel’s motion to withdraw. See Order of

Court, 8/10/21. Bone filed on August 19, 2021, a pro se “Motion for
____________________________________________


1 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -3-
J-S14009-22



Reconsideration of 7/19/21 Order Denying PCRA Relief.” Bone argued that

because counsel had filed his Turner/Finley letter after the court had denied

the PCRA petition, he had been placed in a position where claims of PCRA’s

counsel’s ineffectiveness could be waived. He contended that since the court

had not issued a Rule 907 notice after counsel submitted the Turner/Finley

letter, he had not had an opportunity to respond to counsel’s letter. He also

argued that counsel’s letter was inadequate “since it does not comport to the

dictates of Finley.” See Motion for Reconsideration at ¶ 7. He further claimed

that counsel’s legal analysis was incorrect under Commonwealth v. Small,

238 A.3d 1267 (Pa. 2020). The court denied the motion and Bone filed the

instant notice of appeal on August 21, 2021. See Order of Court, filed

8/21/21; Notice of Appeal, filed 8/21/21.2

       Bone raises the following issues:

          I.     Was the notice of appeal timely filed?

          II.    Whether the PCRA court erred in granting counsel’s
                 motion to withdraw where PCRA counsel’s no-merit
                 letter was deficient under the standards of Turner and
                 Finley?

          III.   Did the PCRA court err when it ruled that the PCRA
                 was not timely filed?

Bone’s Br. at 4 (answers omitted).




____________________________________________


2  The notice of appeal has a docketing date stamp of August 30, 2021, and a
filing stamp of August 21, 2021.

                                           -4-
J-S14009-22



      Bone’s first issue deals with the timeliness of the instant appeal. Bone

had until August 19, 2021 to file a timely appeal. See Pa.R.A.P. 903(a). His

notice of appeal bears stamp memorializing a filing date of August 21, 2021.

However, attached to his brief, Bone included a prison postage slip for his

mailing of his notice of appeal that shows a date of August 17, 2021, which is

within the appeal period. Therefore, the appeal is timely pursuant to the

prisoner mailbox rule. See Pa.R.A.P. 121(f) (“A pro se filing submitted by a

person incarcerated in a correctional facility is deemed filed as of the date of

the prison postmark or the date the filing was delivered to the prison

authorities for purposes of mailing as documented by a properly executed

prisoner cash slip or other reasonably verifiable evidence”); Commonwealth

v. Patterson, 931 A.2d 710, 714 (Pa.Super. 2007) (finding “[p]ursuant to

the prisoner mailbox rule, we deem a document filed on the day it is placed in

the hands of prison authorities for mailing”).

      In his first substantive issue, Bone claims that the trial court erred in

granting       PCRA   counsel’s   motion    to   withdraw   because    counsel’s

Turner/Finley letter was deficient. He maintains that counsel did not explain

why he believed every issue listed in Bone’s pro se PCRA petition is meritless.

He references the multiple witnesses that counsel did not address individually.

He notes that counsel did include the following sentences addressing these

witnesses:

           -   [Bone] lists ten individuals who could have testified and
               who have subsequently executed affidavits on behalf of
               [Bone’s] character. Even if [Bone’s] Petition were timely

                                       -5-
J-S14009-22


             none of the ten individuals provided any new facts
             relevant to his conviction. [Bone] acknowledged in
             paragraph 11 of his petition that counsel was informed
             before trial of all of the above witnesses but he did not
             call them to testify on [Bone’s] behalf.

         -   [Counsel’s] failure to call [Bone’s] relatives to testify
             regarding [Bone’s] character constituted reasonable trial
             strategy and did not establish ineffective assistance.

Bone’s Br. at 29-30 (quoting Turner/Finley Letter 4-5, 5-6).

      PCRA counsel seeking to withdraw must file with the court a “no merit”

letter. See Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012).

Counsel must set forth in the letter the nature and extent of counsel’s review

of the case, list the issues that the petitioner wishes to raise, and explain

counsel’s conclusion that the issues are meritless. See id. Counsel must send

a copy of the no-merit letter to the petitioner, as well as a copy of the motion

to withdraw. See id. Counsel should also provide a statement to petitioner

explaining their right to proceed pro se or through new counsel. See id.

      Here, counsel’s letter did not list the issues as Bone’s presented them

in his pro se petition. Counsel instead summarized the issues with the

following headings:

         -   Newly discovered evidence

         -   Miscarriage of justice for failure to appoint public
             defender

         -   Ineffective assistance of counsel

         -   Motions filed after the sentence was imposed should have
             been considered a PCRA petition[.]




                                      -6-
J-S14009-22


          -   Upon receiving the sentencing transcripts on August 5,
              2021, the arguments contained [in] amended petition
              are no longer viable[.]

Turner/Finley Letter, at 5-8 (unpaginated).

       Though counsel did not list each issue as Bone presented it in his

petition, counsel did address the issues raised in Bone’s petition. For instance,

the subheading “newly discovered evidence” addresses the claims raised

under Issue I of the pro se petition and the subheading “ineffective assistance

of counsel” addresses the claim raised in Issue III. For each of these claims

counsel explained why he believed they were meritless. Counsel also

explained why each of Bone’s remaining claims were meritless. The PCRA

court did not err in granting counsel’s motion to withdraw.

       Bone’s final claim is that the PCRA court erred in determining that his

PCRA petition was untimely.3 He argues that though his petition is untimely

on its face, he satisfied the newly discovered fact time-bar exception. See 42

Pa.C.S.A. § 9545(b)(1)(ii). He maintains these newly discovered facts are the

affidavits from his mother and his brother. He also alleges that these could

not have been ascertained earlier with the exercise of due diligence.

       Bone’s judgment of sentence became final on December 26, 2013, when

his time to appeal expired. Bone filed the instant PCRA petition in December
____________________________________________


3 Following his argument for this issue, Bone’s brief continues with arguments
about the ineffective assistance of trial counsel, the trial court not appointing
counsel after he was sentenced, character evidence, and alleged vouching by
the Commonwealth during trial. Each of these claims were raised in Bone’s
untimely PCRA petition. Since we have concluded that the petition is untimely,
we will not address the merits of these claims.

                                           -7-
J-S14009-22



2020, making it patently untimely. However, Bone suggests that he satisfies

the “unknown fact” time-bar exception.

      To plead this exception, Bone had to allege that: the facts were unknown

to him and that he could not have ascertained these facts by exercising due

diligence. See Commonwealth v. Bennett, 930 A.2d 1264, 1270 (Pa.

2007). “Due diligence demands that the petitioner take reasonable steps to

protect his own interests.” Commonwealth v. Williams, 35 A.3d 44, 53

(Pa.Super. 2011).

      In the first sentence under Issue I of his pro se PCRA petition Bone

wrote, “[P]etitioner presents newly discovered evidence in the form of

affidavits” from his mother. Pro Se PCRA Petition, at 3. Taking this as a

reference to the unknown fact time bar-exception, Bone’s discussion of the

exception ends there. The remainder of his petition does not address his due

diligence and or in any way address the untimely nature of the petition. On

appeal, Bone admits that his petition is untimely and claims he satisfied the

newly discovered fact time-bar exception. However, he was required to plead

and prove this exception before the PCRA court, not for the first time on

appeal. See Commonwealth v. Wharton, 886 A.2d 1120, 1126 (Pa. 2005)

(stating petitioner may not raise time bar exceptions for the first time on

appeal). Having failed to do so, we conclude that the PCRA court did not err

in denying Bone’s PCRA petition as untimely. Even if he had pled this exception

before the PCRA court, before this Court he has not pled and proven that these

facts were unknown to him, were new, or that they could not have been

                                     -8-
J-S14009-22



discovered with the exercise of due diligence. We therefore affirm the order

denying his PCRA petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2022




                                   -9-